UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7306



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COREY MICHAEL LEFTWICH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:00-cr-00037-H; 4:04-cv-10-H)


Submitted:   March 21, 2007                 Decided:   April 10, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Michael Leftwich, Appellant Pro Se.        Mary Jude Darrow,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Michael Leftwich seeks to appeal the district

court’s    order   denying    his    Fed.   R.   Civ.   P.    60(b)   motion   for

reconsideration of the district court’s prior order dismissing his

28 U.S.C. § 2255 (2000) motion as untimely filed.               The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369 F.3d 363, 369 (4th Cir. 2004).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).     We have independently reviewed the record and

conclude    that   Leftwich    has    not     made   the     requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED


                                      - 2 -